Title: Instructions from Robert Dinwiddie, 30 October 1753
From: Dinwiddie, Robert
To: Washington, George



[Williamsburg, 30 October 1753]

Instructions for George Washington Esqr.
Whereas I have receiv’d Information of a Body of French Forces being assembled in an hostile Manner on the River Ohio, intending by force of Arms to erect certain Forts on the said River, within this Territory & contrary to the Peace & Dignity of our Sovereign the King of Great Britain.
These are therefore to require & direct You the said George Washington Esqr. forthwith to repair to the Logstown on the said River Ohio; & having there inform’d Yourself where the said French Forces have posted themselves, thereupon to proceed to such Place: & being there arriv’d to present Your Credentials, together with my Letter to the chief commanding Officer, &, in the Name of His Britanic Majesty, to demand an Answer from him thereto.
On Your Arrival at the Logstown, You are to address Yourself to the Half King, to Monacatoocha & other the Sachems of the Six Nations; acquainting them with Your Orders to visit & deliver my Letter to the French commanding Officer; & desiring the said Chiefs to appoint You a sufficient Number of their Warriors to be Your Safeguard, as near the French as You may desire, & to wait Your further Direction.
You are diligently to enquire into the Numbers & Force of the French on the Ohio, & the adjacent Country; how they are like to be assisted from Canada; & what are the Difficulties & Conveniencies of that Comunication, & the Time requir’d for it.

You are to take Care to be truly inform’d what Forts the French have erected, & where; How they are Garrison’d & appointed, & what is their Distance from each other, & from Logstown: And from the best Intelligence You can procure, You are to learn what gave Occasion to this Expedition of the French. How they are like to be supported, & what their Pretentions are.
When the French Commandant has given You the requir’d & necessary Dispatches, You are to desire of him that, agreeable to the Law of Nations, he wou’d grant You a proper Guard, to protect You as far on Your Return, as You may judge for Your Safety, against any stragling Indians or Hunters that may be ignorant of Yr Character & molest You.
Wishing You good Success in Yr Negotiations & a safe & speedy return I am Sr Yr hble Servt
